Citation Nr: 1746011	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1963 to November 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On his July 2012 VA Form 9, the appellant indicated that he desired a Travel Board hearing.  The RO scheduled the hearing for August 2017.  However, the appellant did not attend the hearing, and has not provided good cause for his absence.  Accordingly, the Board considers the request for a Travel Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed April 1978 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.

2.  The evidence associated with the record since April 1978 relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss.  

3.  There is an approximate balance of positive and negative evidence as to whether the appellant's tinnitus is related to his military service.


CONCLUSIONS OF LAW 

1.  The April 1978 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d),
20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving doubt in favor of the appellant, tinnitus was incurred in or aggravated by ACDUTRA. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Bilateral Hearing Loss Claim 

In an April 1978 decision, the RO denied the appellant's claim for bilateral hearing loss.  The appellant did not appeal this decision and it became final.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Since the RO's previous final denial in April 1978, the appellant submitted an August 2009 audiological examination documenting hearing loss and the lay reports of in-service sound exposure, and an accompanying opinion from Dr. J.C.Z. that the disability is most likely caused by noise exposure during service.  The Board concludes that this newly received evidence is not cumulative of the record at the time of the April 1978 decision with respect to the issue of entitlement to service connection for bilateral hearing loss, and it raises a reasonable possibility of substantiating the appellant's claim.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the April 1978 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156. 

II.  Tinnitus Claim

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014); 38 C.F.R. §§ 3.6 , 3.303, 3.304 (2016).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  

In order for a claimant to establish veteran status with respect to National Guard service the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Here, the appellant reported to the examiner during the August 2009 private audiological exam that during ACDUTRA after being exposed to loud explosions and rifle shots, he noticed a constant high-pitched ringing sound in his right ear.  In the July 2012 VA Form 9, the appellant reported constant ringing in his ears that became worse after basic training.  The Board finds the appellant's assertions are consistent with the circumstances of his service and he was exposed to significant noise.

In this regard, the Board notes that the appellant, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The record contains both positive and negative evidence regarding the etiology of the appellant's current tinnitus.  Service treatment records show no tinnitus related complaints or diagnosis.  Although the appellant is not competent to provide opinions regarding the etiology of his tinnitus, he provided competent lay statements describing his noise exposure and symptoms of ringing in his ears while on ACDUTRA.  A positive nexus opinion was provided in the August 2009 letter from Dr. J.C.Z.  The Board accords this opinion significant weight, as it provides some rationale for its findings and is consistent with the appellant's lay statements regarding noise exposure during his ACDUTRA service and the manifestation of ringing in the ears after ACDUTRA noise exposure. 

Having resolved doubt in favor of the appellant, the Board finds that his current tinnitus is related to his service and the criteria for a grant of service connection for tinnitus have been met. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

The appellant contends he currently suffers from bilateral hearing loss that was aggravated due to exposure to loud noise during ACDUTRA. See May 2010 Notice of Disagreement.  In this case, the appellant has a current diagnosis of hearing loss and has submitted an August 2009 private opinion that found it is more likely than not that the appellant's hearing loss is most likely caused by or as a result of noise exposure while in the military.  This evidence is sufficient to trigger the duty to assist.  However, the examiner did not address aggravation despite noting evidence suggesting a preexisting disability.  Moreover, the appellant has not yet been provided with a VA examination to address the hearing loss claims. 

On remand, the AOJ should afford the appellant a VA examination to determine the nature and etiology of any current bilateral hearing loss disability.  Additionally, any relevant treatment records from the VA or any private provider identified by the appellant should be obtained.  38 CFR § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

2.  After completing the development requested above, schedule the appellant for a VA hearing examination.  The medical examiner will then provide an opinion regarding the nature and etiology of the appellant's claimed bilateral hearing loss disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:  

(a) provide an opinion, with supporting clinical rationale, as to whether the appellant's current bilateral hearing loss disability was aggravated by, or otherwise related to his ACDUTRA service, to include his claimed in-service noise exposure.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the appellant's service, as he so describes.

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.

(b) The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  In rendering this opinion, the examiner should, at a minimum, consider and address the August 2009 audiological examination and accompanying opinion from Dr. J.C.Z., and the September 1995 hearing loss opinion.  The examiner is advised that the appellant is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the appellant's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above development and any other action deemed necessary, adjudicate the appellant's claims.  If any benefit sought remains denied, furnish the appellant and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



